DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on July 12th, 2021 has been entered.
The amendment of claims 1, 2, 6, 7, 11, and 12 has been acknowledged.
In view of the amendment, the 35 U.S.C. 103 rejections have been withdrawn.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has incorporated allowable subject matter with the independent claims. The examiner’s statement of reasons for indicating allowable subject matter was also included in the previous Office action mailed on April 12th, 2021 (see pages 5-8 for more details). The closest prior art (Xiao, in view of Liao) teaches that it was known at the time the application was filed to determine a rotation angle of an engineering mechanical device.
However, the prior art, alone or in combination, does not appear to teach or suggest using rotation angle sensing data corresponding to the 3D point cloud frames as an initial estimation range of a rotation angle corresponding to the 3D point cloud frames, and determining the rotation angle of the binocular camera during the rotation of the rotation portion of the engineering mechanical device based on the matching point between the 3D point cloud frames within the initial estimation range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753.  The examiner can normally be reached on M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Soo Shin/Primary Examiner, Art Unit 2667